ACCEPTED
                                                                                           05-14-01459-CV
                                                                                FIFTH COURT OF APPEALS
	  
                                                                                           DALLAS, TEXAS
                                                                                      8/18/2015 5:17:19 PM
                                                                                                LISA MATZ
                                                                                                    CLERK

                          IN THE COURT OF APPEALS
                     FIFTH DISTRICT OF TEXAS AT DALLAS
       __________________________________________________________________
                                                              FILED IN
                                                         5th COURT OF APPEALS
                                                             DALLAS, TEXAS
                           CAUSE NO. 05-14-01459-CV      8/18/2015 5:17:19 PM
       __________________________________________________________________
                                                               LISA MATZ
                                                                 Clerk
       STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN
                  E. LAU, INDIVIDUALLY, AND KEN NORRIS,
                                 Appellants,

                                            v.

                     JAMES REEDER AND EDDIE CORBITT,
                                    Appellees,
       __________________________________________________________________

                  Original Proceeding from the County Court at Law No. 4
              of Dallas County, Texas, Trial Court Cause No. CC-98-00869-D
       __________________________________________________________________

                   UNOPPOSED MOTION FOR EXTENSION OF TIME
                               TO FILE APPELLEES’ BRIEF
       __________________________________________________________________

           TO THE HONORABLE COURT OF APPEALS:

           Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Appellees James Reeder and

Eddie Corbitt file this Unopposed Motion for Extension of Time to File

Appellees’ Brief. In support of the 30-day extension requested in this motion,

Appellees would respectfully show the Court the following:

           1.    The undersigned, Appellees’ lead appellate counsel, has been and

will be involved in another matter that necessitates an extension, including:



                                            1	  
	  




       a.    Preparation of a response to a Motion for a New Trial due on or

about August 21, 2015 in Daudelin, et al. v. Hauk Custom Pools, LLC, et al.; 296-

01458-2015; 296th Judicial District Court, Collin County;

       b.    Preparation for and participation in a hearing on Defendant’s

Motion for New Trial on August 24, 2015 in Daudelin, et al. v. Hauk Custom Pools,

LLC, et al.; 296-01458-2015; 296th Judicial District Court, Collin County; and

       c.    Preparation of a reply to Appellees’ Brief due on August 21, 2015 in

Bagwell, et al. v. BBVA Compass, et al.; 05-14-01579-CV; Fifth District of Texas at

Dallas, Court of Appeals.

       2.     Because of these and other scheduling conflicts, the undersigned

believes that a 30-day extension will be necessary in order to prepare and

adequate brief in this case.

       WHEREFORE, Appellees James Reeder and Eddie Corbitt respectfully

pray that the Court grant this unopposed motion and extend the time to file

Appellees’ Brief to September 21, 2015.

                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  
                                                  	  


                                          2	  
	  




                               Respectfully submitted,

                               By: /s/ Peyton Healey
                                     Mark L. Taylor
                                     State Bar No. 00792244
                                     mark@powerstaylor.com
                                     Peyton Healey
                                     State Bar No. 24035918
                                     peyton@powerstaylor.com

                               POWERS TAYLOR LLP
                               8150 North Central Expressway
                               Suite 1575
                               Dallas, Texas 75206
                               Telephone: (214) 239-8900
                               Facsimile: (214) 239-8901

                               Counsel for Appellees James Reeder
                               and Eddie Corbitt



                       CERTIFICATE OF CONFERENCE

      On August 18, 2015, the undersigned conferred with Baltasar D. Cruz,
counsel for Appellants, regarding this motion. Mr. Cruz stated that his clients do
not oppose the requested extension of time to file the Appellees’ Brief.



                                                /s/ Peyton J. Healey

                                                Peyton J. Healey




                                        3	  
	  




                       CERTIFICATE OF SERVICE

       This is to certify that the foregoing was served upon the parties or
their counsel identified below, via electronic filing on this 18th day of
August 2015.

Baltasar D. Cruz
P.O. Box 600823
Dallas, Texas 75360
baltasardcruz@aol.com

Zachary Groover
GROOVER HAMILTON, LLP
555 Republic Drive, Suite 200
Plano, Texas 75074
                                    /s/ Peyton Healey
                                    Peyton Healey




                                       4